DETAILED ACTION
	This Office action is responsive to the following communication received:
 02/19/2020 – application papers received, including IDS; 
05/05/2020 – Preliminary Amendment;
07/10/2020 – IDS;
08/28/2020 – IDS;
10/02/2020 – IDS;
11/20/2020 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 15/614,999 06/06/2017 PAT 10603555 which is a CON of 14/575,745 12/18/2014 PAT 9700769 which is a CON of 13/975,106 08/23/2013 PAT 8956240 which is a CON of 13/873,128 04/29/2013 PAT 8753222 which is a CON of 13/469,023 05/10/2012 PAT 8430763 which is a CON of 13/338,197 12/27/2011 PAT 8900069 which claims benefit of 61/427,772 12/28/2010.
Drawings
The drawings were received on 02/19/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-40 remain pending.
Information Disclosure Statement
Regarding the IDS, received 02/19/2020, the Office requests some relief in the amount of references the Office is being asked to consider.  The applicant, not only in this case but in many other pending cases, is asking the Office to consider dozens of references, which is taking up a considerable amount of the allotted examining time the Office has for just one case.  irrelevant with respect to the instant claimed invention, really affects the examining process and takes away a significant amount of time the Office has to work on the merits of a case.  True, if prior art or other information material to the patentability of pending claims is discovered that is relevant to a pending case at the Office, the applicant is required to disclose this discovery under 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.56.  However, the applicant has many pending cases before the Office and it seems that much of the prior art for many of these pending cases is being submitted for the consideration by the Office in every application without the applicant’s evaluation as to whether the prior art is relevant to the pending claims.  By way of example only, note the following references cited in the 02/19/2020 IDS:
USPN D107007 – Pistol Grip Screw Driver
USPN D259698 – Handle for a Golf Spike Wrench, Screwdriver…
USPN D284346 – Chuck Key Holder
USPN D343558 – Bit for a Cleat Wrench
USPN 5320005 – Bicycle Pedal Crank…
USPN 6023891 – Lifting Apparatus for Concrete…
USPN D412547 – Golf Spike Wrench
USPN 6436142 – System for Stabilizing…
These references, along with others cited on the 02/19/2020 IDS, have absolutely nothing to do with the claimed invention.  Thus, the Office respectfully requests that a better effort be made, with a more common sense approach by the applicant, to screen and submit only those references that really are necessary for the Office to consider and that are relevant for the pending, claimed invention, so that the Office is able to spend time on the merits of the case. 
In addition, reference citation USPN 4869507, listed on page 4 of the 02/19/2020 IDS, has been listed twice, with one occurrence being identified with a Patentee named Sahm and 
Also, on page 34 of the 02/19/2020 IDS, the reference to Boyd, identified with an issue date of 6/2012, includes a document number listed as 2012/01424476/2012.  This format for the document number is not recognized. The citation has been lined-through. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 32 – line 2, “the thickness of a portion of the sole” lacks proper antecedent basis.  Why not say --a thickness of a portion of the sole--. 
	As to claim 34 – line 3, “grams” should read --gram--.
	As to claim 39 – line 2, “the channel” lacks proper antecedent basis.  Note, the channel 
	As to claim 40, this claim shares the indefiniteness of claim 39. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Applicant’s attention is directed to the following rejections under nonstatutory double patenting based upon four (4) distinct prior patents:

Claims 21-24, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of USPN 8,956,240 in view of Beach (US PUBS 2009/0170632) and Beach (US PUBS 2009/0286611).  
As to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘240 patent, on the one hand, are more specific than the instant claims and further require “the face having a loft angle of from about 13 degrees to about 28 degrees; wherein the maximum above ground height of the body is less than 46 mm; wherein the golf club head has an above ground center-of-gravity location, Zup, less than 18.5 mm; and wherein a center of gravity of the body is horizontally rearward of a center of the face less than 30 mm”.  On the other hand, the claims of the ‘240 patent lack the claimed sleeve and the requirements of the Ixx and Izz moment of inertia.  Beach (‘632) shows it to be old in the art to set forth a relationship between the location of above ground center-of-gravity location (Zup) and the moment of inertia of the club head using values for the Ixx moment of inertia about the center of gravity x-axis and/or the Izz moment of inertia about the center of gravity z-axis; wherein the effect of relocating an amount of discretionary mass to desirably locate the Zup and provide for a higher moment of inertia explains the amount of club head forgiveness despite hitting a golf ball off-center.  See paragraphs [0018, 0019 and [0079-0086] in Beach (‘632).  One of ordinary skill in the art at the time of the invention would have 
In addition, the Beach (‘611) reference is introduced to show that it is old in the art to include a sleeve as part of the hosel construction so that at least one of the loft, lie and face angles may be selectively altered to suit the shaft and face orientation of an individual golfer.  See the Abstract along with paragraphs [0151-0155] of Beach (‘611).  In view of the publication to Beach (‘611), one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in the claimed device of the ‘240 patent by adding a sleeve to the hosel connection assembly so that a golfer may more easily adjust/readjust the lie and/or loft angle or the face angle of the club to suit an individual golfer’s shaft and club head alignment needs. Here, the addition of this feature (i.e., a sleeve for adjustably securing a shaft to the golf club head to selectively adjust at least one of a loft angle, lie angle, and face angle of the club head) to the wood-type club head of the ‘240 claimed invention would have involved the obvious combining of prior art elements according to known methods to yield predictable results. 
As to claim 22, see claims 1, 15 and 25 of the ‘240 patent.  
As to claims 23 and 24, the claimed relationships directed towards Izz and Zup are obviated by Beach (‘632), as explained in paragraphs [0084-0085].  
As to claim 32, see claim 28 of the ‘240 patent.  
As to claim 33, see claim 27 of the ‘240 patent.  
Claims 25-31, 34-36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of USPN 8,956,240 in view of Beach (US PUBS 2009/0170632), Beach (US PUBS 2009/0286611) and Shear (USPN 7,582,024).  
As to claims 25-31 and 39-40, in addition to the channel recited in claims 25-27, 30 and 31, it is noted at the outset that the claimed “the channel”, while lacking antecedent basis in channel as well as the required width, length and depth of the channel and the corresponding non-metallic CT-reducing insert, wherein the non-metallic CT-reducing insert has a modulus of elasticity of no more than 2.3 Gpa.  Shear shows it to be old in the art to provide a channel or slot (40) on the sole portion and adjacent the striking face in order to increase the coefficient of restitution and the amount of flexure in the striking face (i.e., col. 6, lines 5-28).  Shear further notes that the slot may remain empty, which provides the striking face with enhanced resilience over a club head without a slot and thus provides added ball speed (i.e., col. 8, lines 59-66).  On the other hand, the slot (40) in Shear may be filled with an elastomeric insert to vary the face flexure.  A filled slot in essence reduces the amount of resilience exhibited by the face upon impact. See FIG. 10 comparing a club head with a slot vs. a conventional club head without a slot and col. 6, lines 48-63; col. 8, line 59 through col. 9, line 7 in Shear. Moreover, the characteristic time (CT) in the golf art is, by definition, the amount of time a golf ball remains in contact with the striking face upon impact and is a measure of the elasticity of the striking face.  The higher the CT, the more spring-like the striking face behaves.  In view of the further teachings of Shear, one of ordinary skill in the art at the time of the invention would have found it obvious to provide the claimed device in the ‘240 patent with a slot in the sole portion and adjacent the face wall to improve the rebound characteristics of the striking face.  Moreover, filling any channel provided within the sole of the claimed device of the ‘240 patent with a non-metallic CT-reducing insert having a suitable modulus of elasticity would have been obvious at the time of the invention in order to control the amount of flex in the striking face.  Here, the addition of this feature (i.e., a channel including a non-metallic CT-reducing insert located within the channel) to the club head of the claimed invention in the ‘240 patent would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  

As to claim 34, Beach (‘632) obviates incorporating a weight port in the sole (i.e., see paragraph [0072] and FIG. 9).
As to claim 35, and based upon the teachings in Beach (‘632), providing a weight port adjacent the channel of the modified claimed invention of the ‘240 patent for redistributing the mass of the club head and for relocating the location of the center of gravity would have been obvious to one of ordinary skill in the art at the time of the invention. See paragraph [0073] in Beach (‘632). 
As to claim 36, the claimed invention of the ‘240 patent, as modified by Beach (‘632) and Beach (‘611), lacks the feature wherein a coefficient of restitution of the golf club head measured at the center of the face is 0.81 or greater.  Instead, the claimed invention of the ‘240 patent provides a subtle difference by requiring a COR of at least 0.80.  Here, Shear shows it to be old in the art to provide a COR of at least 0.81 (i.e., col. 8, lines 31-34) at the sweet spot (zone 42; col. 6, line 14) in order to improve carry distance of a struck golf ball and to provide for forgiveness for shots hit low on the face (i.e., col. 8, lines 42-52).  In view of the patent to Shear, one of ordinary skill in the art at the time of the invention would have found it obvious to provide the claimed invention of the ‘240 patent with a COR of at least 0.81 at the face center, the motivation being to enhance the club head performance and enable the face to elastically deform to a greater extent to enable a struck golf ball to be driven farther upon impact.  

Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of USPN 8,956,240 in view of Beach (US PUBS 2009/0170632), Beach (US PUBS 2009/0286611), Shear (USPN 7,582,024) and Rice (US PUBS 2007/0054750).   
As to claim 37, the claimed device of the ‘240 patent, as modified by Beach (‘632), Beach (‘611) and Shear (‘024), lacks the feature wherein an average characteristic time of the golf club head is no less than 241 microseconds. Rice teaches that the “characteristic time” (i.e., the duration of the contact time between the golf ball and the striking face) is limited to less than 257, per the Rules of Golf under the USGA (i.e., see paragraph [0010]).  Note that the claimed CT of “no less than 241 microseconds” still falls within regulations of the Rules of Golf.  Thus, the skilled artisan, at the time of the invention, would have found it obvious to one of ordinary skill in the art at the time of the invention to modify the claimed device in the ‘240 patent to include a CT time no less than 241 microseconds, the motivation being to provide enough resiliency to the striking face in order to launch the golf ball with an adequate speed and achieve a satisfactory travel distance while at the same time maintaining the resilient characteristics of the striking face within the limits defined by the USGA (i.e., maintain a conforming striking face flexure).  
As to claim 38, Beach (‘632) obviates forming a club head body from a combination of titanium alloy and a graphitic composite (i.e., paragraph [0017]). 

Claims 21-24, 29 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 8,888,607 in view of Beach (US PUBS 2009/0170632).  
As to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘607 patent, on the one hand, are more specific than the instant claims and further require “a loft angle greater than about 13 degrees” 
As to claim 22, see claim 5 of the ‘607 patent.
As to claims 23 and 24, the claimed relationships directed towards Izz and Zup are obviated by Beach (‘632), as explained in paragraphs [0084-0085].
As to claim 29, see claim 16 of the ‘607 patent.
As to claims 32-35, see claim 4 of the ‘607 patent.  Moreover, Beach (‘632) obviates incorporating a weight port in the sole (i.e., see paragraph [0072] and FIG. 9.  Based upon the teachings in Beach (‘632), providing a weight port adjacent the channel of the modified claimed invention of the ‘607 patent for redistributing the mass of the club head and for relocating the location of the center of gravity would have been obvious to one of ordinary skill in the art at the time of the invention. See paragraph [0073] in Beach (‘632). 
As to claim 36, see clam 14 of the ‘607 patent. 
Claims 25-28, 30, 31, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 8,888,607 in view of Beach (US PUBS 2009/0170632) and Shear (USPN 7,582,024).   
As to claims 25-28, 30 and 31, the claimed device of the ‘607 patent, as modified by Beach (‘632), does not explicitly recite the claimed length, width and depth of the channel.  Shear does provide guidance in sizing the slot (40), as explained in col. 6, lines 36-41 and col. 7, lines 31-33.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘607 patent to include suitable dimensions for the channel to control the amount and location of face flexure (i.e., a longer channel in the heel-toe direction would likely enhance face flexure across the longitudinal direction of the face while a wider channel in the front-back direction would likely enable the face to flex to a greater extent upon impact with a golf ball.  
As to claim 28, see claim 17 of the ‘607 patent. 
As to claims 39 and 40, it is noted at the outset that the claimed “the channel”, while lacking antecedent basis in these claims, is being treated as if the claims require the elements of claim 21 along with the claimed “the channel”.  Here, the claimed invention of the ‘607 patent, as modified by Beach (‘632), lacks the required non-metallic CT-reducing insert, wherein the non-metallic CT-reducing insert has a modulus of elasticity of no more than 2.3 Gpa.  Shear shows it to be old in the art to provide a channel or slot (40) on the sole portion and adjacent the striking face in order to increase the coefficient of restitution and the amount of flexure in the striking face (i.e., col. 6, lines 5-28).  Shear further notes that the slot may remain empty, which provides the striking face with enhanced resilience over a club head without a slot and thus provides added ball speed (i.e., col. 8, lines 59-66).  On the other hand, the slot (40) in Shear may be filled with an elastomeric insert to vary the face flexure.  A filled slot in essence reduces the amount of resilience exhibited by the face upon impact. See FIG. 10 comparing a club head with a slot vs. a conventional club head without a slot and col. 6, lines 48-63; col. 8, line 59 
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 8,888,607 in view of Beach (US PUBS 2009/0170632) and Rice (US PUBS 2007/0054750).   
As to claim 37, the claimed invention of the ‘607 patent, as modified by Beach (‘632), lacks the feature wherein an average characteristic time of the golf club head is no less than 241 microseconds. Rice teaches that the “characteristic time” (i.e., the duration of the contact time between the golf ball and the striking face) is limited to less than 257, per the Rules of Golf under the USGA (i.e., see paragraph [0010]).  Note that the claimed CT of “no less than 241 microseconds” still falls within regulations of the Rules of Golf.  Thus, the skilled artisan, at the time of the invention, would have found it obvious to modify the claimed device in the ‘607 patent to include a CT time no less than 241 microseconds, the motivation being to provide enough resiliency to the striking face in order to launch the golf ball with an adequate speed and achieve a satisfactory travel distance while at the same time maintaining the resilient characteristics of the striking face within the limits defined by the USGA (i.e., maintain a conforming striking face flexure).  

As to claim 38, Beach (‘632) obviates forming the club head from a combination of 

Claims 21-24, 29 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of USPN 8,430,763 in view of Beach (US PUBS 2009/0170632).  
As to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘763 patent, on the one hand, are more specific than the instant claims and further require “the channel comprising a front channel wall, a rear channel wall, and an upper channel wall extending between the front and rear channel walls, with the upper channel wall comprising a curve defining an inner radius of between about 0.8 mm and about 1.2 mm and an outer radius of between about 1.5 mm and about 2.5 mm” as well as “a threaded lower opening for receiving the screw, and a lower portion having a plurality of longitudinally extending external splines protruding from an external surface thereof, the external splines having a configuration complementary to the splines on the inner surface of the hosel insert”.  On the other hand, the claims of the ‘763 patent lack the claimed requirements of the Ixx and Izz moment of inertia.  Beach (‘632) shows it to be old in the art to set forth a relationship between the location of above ground center-of-gravity location (Zup) and the moment of inertia of the club head using values for the Ixx moment of inertia about the center of gravity x-axis and/or the Izz moment of inertia about the center of gravity z-axis; wherein the effect of relocating an amount of discretionary mass to desirably locate the Zup and provide for a higher moment of inertia explains the amount of club head forgiveness despite hitting a golf ball off-center.  See paragraphs [0018, 0019 and [0079-0086] in Beach (‘632).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘763 patent by requiring a relation among Ixx, Izz and Zup, the motivation being to be able to express the amount of club head forgiveness based upon the location of the center 
As to claim 22, see claim 14 of the ‘763 patent.
As to claims 23 and 24, the claimed relationships directed towards Izz and Zup are obviated by Beach (‘632), as explained in paragraphs [0084-0085].
As to claim 29, see claim 11 of the ‘763 patent.
As to claims 32-35, see claims 6-9 of the ‘763 patent.  Moreover, Beach (‘632) obviates incorporating a weight port in the sole (i.e., see paragraph [0072] and FIG. 9.  Based upon the teachings in Beach (‘632), providing a weight port adjacent the channel of the modified claimed invention of the ‘763 patent for redistributing the mass of the club head and for relocating the location of the center of gravity would have been obvious to one of ordinary skill in the art at the time of the invention. See paragraph [0073] in Beach (‘632). 
Claims 25-28, 30, 31, 36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of USPN 8,430,763 in view of Beach (US PUBS 2009/0170632) and Shear (USPN 7,582,024).   
As to claims 25-28, 30 and 31, the claimed device of the ‘763 patent, as modified by Beach (‘632), does not explicitly recite the claimed length and width of the channel.  Shear does provide guidance in sizing the slot (40), as explained in col. 6, lines 36-41 and col. 7, lines 31-33.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘763 patent to include suitable dimensions for the channel to control the amount and location of face flexure (i.e., a longer channel in the heel-toe direction would be likely to enhance face flexure across the longitudinal direction of the face while a wider channel in the front-back direction would likely enable the face to flex to a greater extent upon impact with a golf ball.  
As to claim 28, see claims 2 and 3 of the ‘763 patent. 
As to claim 36, the claimed invention of the ‘763 patent, as modified by Beach (‘632), lacks the feature wherein a coefficient of restitution of the golf club head measured at the center of the face is 0.81 or greater.  Here, Shear shows it to be old in the art to provide a COR of at least 0.81 (i.e., col. 8, lines 31-34) at the sweet spot (zone 42; col. 6, line 14) in order to improve carry distance of a struck golf ball and to provide for forgiveness for shots hit low on the face (i.e., col. 8, lines 42-52).  In view of the patent to Shear, one of ordinary skill in the art at the time of the invention would have found it obvious to provide the claimed invention of the ‘763 patent with a COR of at least 0.81 at the face center, the motivation being to enhance the club head performance and enable the face to elastically deform to a greater extent to enable a struck golf ball to be driven farther upon impact.  
As to claims 39 and 40, it is noted at the outset that the claimed “the channel”, while lacking antecedent basis in these claims, is being treated as if these claims require the elements of claim 21 along with the claimed “the channel”.  Here, the claimed invention of the ‘763 patent, as modified by Beach (‘632), lacks the required non-metallic CT-reducing insert, wherein the non-metallic CT-reducing insert has a modulus of elasticity of no more than 2.3 Gpa.  Shear shows it to be old in the art to provide a channel or slot (40) on the sole portion and adjacent the striking face in order to increase the coefficient of restitution and the amount of flexure in the striking face (i.e., col. 6, lines 5-28).  Shear further notes that the slot may remain empty, which provides the striking face with enhanced resilience over a club head without a slot and thus provides added ball speed (i.e., col. 8, lines 59-66).  On the other hand, the slot (40) in Shear may be filled with an elastomeric insert to vary the face flexure.  A filled slot in essence reduces the amount of resilience exhibited by the face upon impact. See FIG. 10 comparing a club head with a slot vs. a conventional club head without a slot and col. 6, lines 48-63; col. 8, line 59 through col. 9, line 7 in Shear. Moreover, the characteristic time (CT) in the golf art, by definition, is the amount of time a golf ball remains in contact with the striking face upon impact and is a measure of the elasticity of the striking face.  The higher the CT, the more spring-like 
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-32 of USPN 8,430,763 in view of Beach (US PUBS 2009/0170632), Shear (USPN 7,582,024) and Rice (US PUBS 2007/0054750).    
As to claim 37, the claimed invention of the ‘763 patent, as modified by Beach (632) and Shear (‘024), lacks the feature wherein an average characteristic time of the golf club head is no less than 241 microseconds. Rice teaches that the “characteristic time” (i.e., the duration of the contact time between the golf ball and the striking face) is limited to less than 257, per the Rules of Golf under the USGA (i.e., see paragraph [0010]).  Note that the claimed CT of “no less than 241 microseconds” still falls within regulations of the Rules of Golf.  Thus, the skilled artisan, at the time of the invention, would have found it obvious to modify the claimed device in the ‘763 patent to include a CT time no less than 241 microseconds, the motivation being to provide enough resiliency to the striking face in order to launch the golf ball with an adequate speed and achieve a satisfactory travel distance while at the same time maintaining the resilient characteristics of the striking face within the limits defined by the USGA (i.e., maintain a conforming striking face flexure).  
As to claim 38, Beach (‘632) obviates forming the club head from a combination of titanium alloy and a graphitic composite (i.e., paragraph [0017]). 

Claims 21-24, 29 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 8,753,222 in view of Beach (US PUBS 2009/0170632).  
As to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘222 patent, on the one hand, are more specific than the instant claims and further require “a channel positioned in the sole of the club head and extending into the interior cavity of the club head, the channel extending substantially in a heel-to-toe direction and having a channel length and a channel width, the channel comprising a front channel wall, a rear channel wall, and an upper channel wall extending between the front and rear channel walls, with the upper channel wall comprising a curve defining an inner radius and an outer radius” as well as “a lower portion having a plurality of longitudinally extending external splines protruding from an external surface thereof, the external splines having a configuration complementary to the splines on the inner surface of the hosel insert”.  On the other hand, the claims of the ‘222 patent lack the claimed requirements of the Ixx and Izz moment of inertia.  Beach (‘632) shows it to be old in the art to set forth a relationship between the location of above ground center-of-gravity location (Zup) and the moment of inertia of the club head using values for the Ixx moment of inertia about the center of gravity x-axis and/or the Izz moment of inertia about the center of gravity z-axis; wherein the effect of relocating an amount of discretionary mass to desirably locate the Zup and provide for a higher moment of inertia explains the amount of club head forgiveness despite hitting a golf ball off-center.  See paragraphs [0018, 0019 and [0079-0086] in Beach (‘632).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘222 patent by requiring a relation among Ixx, Izz and Zup, the motivation being to be able to express the amount of club head forgiveness based upon the location of the center of gravity, which is determined by an evaluation of the placement of discretionary mass on the club head.  
As to claim 22, see claim 14 of the ‘222 patent.
As to claims 23 and 24, the claimed relationships directed towards Izz and Zup are obviated by Beach (‘632), as explained in paragraphs [0084-0085].
As to claim 29, see claim 11 of the ‘222 patent.
As to claims 32-35, see claims 19 of the ‘222 patent.  Moreover, Beach (‘632) obviates incorporating a weight port in the sole (i.e., see paragraph [0072] and FIG. 9.  Based upon the teachings in Beach (‘632), providing a weight port adjacent the channel of the modified claimed invention of the ‘222 patent for redistributing the mass of the club head and for relocating the location of the center of gravity would have been obvious to one of ordinary skill in the art at the time of the invention. See paragraph [0073] in Beach (‘632). 
Claims 25-28, 30, 31, 36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 8,753,222 in view of Beach (US PUBS 2009/0170632) and Shear (USPN 7,582,024).   
As to claims 25-28, 30 and 31, the claimed device of the ‘222 patent, as modified by Beach (‘632), does not explicitly recite the claimed length and width of the channel.  Shear does provide guidance in sizing the slot (40), as explained in col. 6, lines 36-41 and col. 7, lines 31-33.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the claimed invention of the ‘222 patent to include suitable dimensions for the channel to control the amount and location of face flexure (i.e., a longer channel in the heel-toe direction would be likely to enhance face flexure across the longitudinal direction of the face while a wider channel in the front-back direction would likely enable the face to flex to a greater extent upon impact with a golf ball.  
As to claim 28, see claims 2 and 3 of the ‘222 patent. 
As to claim 36, the claimed invention of the ‘222 patent, as modified by Beach (‘632), lacks the feature wherein a coefficient of restitution of the golf club head measured at the center of the face is 0.81 or greater.  Here, Shear shows it to be old in the art to provide a COR of at 
As to claims 39 and 40, it is noted at the outset that the claimed “the channel”, while lacking antecedent basis in these claims, is being treated as if the claims require the elements of claim 21 along with the claimed “the channel”.  Here, the claimed invention of the ‘222 patent, as modified by Beach (‘632), lacks the required non-metallic CT-reducing insert, wherein the non-metallic CT-reducing insert has a modulus of elasticity of no more than 2.3 Gpa.  Shear shows it to be old in the art to provide a channel or slot (40) on the sole portion and adjacent the striking face in order to increase the coefficient of restitution and the amount of flexure in the striking face (i.e., col. 6, lines 5-28).  Shear further notes that the slot may remain empty, which provides the striking face with enhanced resilience over a club head without a slot and thus provides added ball speed (i.e., col. 8, lines 59-66).  On the other hand, the slot (40) in Shear may be filled with an elastomeric insert to vary the face flexure.  A filled slot in essence reduces the amount of resilience exhibited by the face upon impact. See FIG. 10 comparing a club head with a slot vs. a conventional club head without a slot and col. 6, lines 48-63; col. 8, line 59 through col. 9, line 7 in Shear. Moreover, the characteristic time (CT) in the golf art, by definition, is the amount of time a golf ball remains in contact with the striking face upon impact and is a measure of the elasticity of the striking face.  The higher the CT, the more spring-like the striking face behaves.    In view of the further teachings of Shear, one of ordinary skill at the time of the invention would have found it obvious to provide the claimed device of the ‘222 patent with a non-metallic CT-reducing insert having a suitable modulus of elasticity within the 
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-20 of USPN 8,753,222 in view of Beach (US PUBS 2009/0170632), Shear (USPN 7,582,024) and Rice (US PUBS 2007/0054750).    
As to claim 37, the claimed invention of the ‘222 patent, as modified by Beach (632) and Shear (‘024), lacks the feature wherein an average characteristic time of the golf club head is no less than 241 microseconds. Rice teaches that the “characteristic time” (i.e., the duration of the contact time between the golf ball and the striking face) is limited to less than 257, per the Rules of Golf under the USGA (i.e., see paragraph [0010]).  Note that the claimed CT of “no less than 241 microseconds” still falls within regulations of the Rules of Golf.  Thus, the skilled artisan, at the time of the invention, would have found it obvious to modify the claimed device in the ‘222 patent to include a CT time no less than 241 microseconds, the motivation being to provide enough resiliency to the striking face in order to launch the golf ball with an adequate speed and achieve a satisfactory travel distance while at the same time maintaining the resilient characteristics of the striking face within the limits defined by the USGA (i.e., maintain a conforming striking face flexure).  
As to claim 38, Beach (‘632) obviates forming the club head from a combination of titanium alloy and a graphitic composite (i.e., paragraph [0017]). 

Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related applications and prior patents listed herein below.  While no double patenting rejections based on the copending applications and prior patents The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the applications and prior patents listed here conflict, or do not conflict, with the claims of the instant application. 
	USPNs: 8900069; 9700769; 9220953; 9186560; 9211447; 9700763; 9707457; 10603555; 10478679; 10434384; 10252119; 10898764; 10905929; 9914027; 9868036; 10035549; 10086240; 10183202; 10076688; 10556158; 10646755; 10874914; 10639524; 10688352; 10569144; and 10843048
United States Application Serial Nos: 17/131,539; 17/146,097; 17/077,597; 17/100,438; 17/145,024; 16/874,428; and 16/865,191

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach (US PUBS 2009/0170632) in view of Beach (US PUBS 2009/0286611). 
Beach (‘632) shows a golf club head (2), comprising: a body (10) defining an interior cavity, a sole portion (14) positioned at a bottom portion of the golf club head, a crown portion (12) positioned at a top portion, a face (18) positioned at a forward portion (30) of the body (10) and having an ideal impact location (23), a rear positioned at a rearward portion (32) of the body (10), and a maximum above ground height (Hcg); wherein the golf club head (2) has a center of gravity (CG) located at an above ground center-of-gravity location (Zup), a center-of-gravity z-axis (85) extends vertically through the CG, and a center-of-gravity x-axis (70) extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; wherein the golf club head (2) has a Izz moment of inertia about the center-of-gravity z-axis measured in kg-mm2, and a Ixx moment of inertia about the center-of-gravity x-axis measured in kg-mm2; and wherein the Ixx moment of inertia is related to the above ground center-of-gravity location (Zup) by the equation Ixx ≥ 7·Zup + 60 (i.e., paragraph [0086]).
Beach (‘632) lacks a sleeve for adjustably securing a shaft to the golf club head to selectively adjust at least one of a loft angle, lie angle, and face angle of the club head. Here, Beach (‘611) shows it to be old in the art to include a sleeve as part of the hosel construction so that at least one of the loft, lie and face angles may be selectively altered to suit the shaft and face orientation of an individual golfer.  See the Abstract along with paragraphs [0151-0155] of Beach (‘611).  In view of the publication to Beach (‘611), one of ordinary skill in the art at the time of the invention would have found it obvious to modify the device in Beach (‘632) by adding a sleeve to the hosel connection assembly so that a golfer may more easily adjust/readjust the lie and/or loft angle or the face angle of the club to suit an individual golfer’s shaft and club head alignment needs. Here, the addition of this feature (i.e., a sleeve for adjustably securing a shaft to the golf club head to selectively adjust at least one of a loft angle, lie angle, and face angle of the club head) to the wood-type club head of Beach (‘632) would have involved the obvious KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 36, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach (US PUBS 2009/0170632) in view of Beach (US PUBS 2009/0286611) and Shear (USPN 7,582,024). 
As to claim 36, Beach (‘632), as modified by Beach (‘611), lacks the feature wherein a coefficient of restitution of the golf club head measured at the center of the face is 0.81 or greater.  Here, Shear shows it to be old in the art to provide a COR of at least 0.81 (i.e., col. 8, lines 31-34) at the sweet spot (zone 42; col. 6, line 14) in order to improve carry distance of a struck golf ball and to provide for forgiveness for shots hit low on the face (i.e., col. 8, lines 42-52).  In view of the patent to Shear, one of ordinary skill in the art at the time of the invention would have found it obvious to provide the Beach (‘632) device with a COR of at least 0.81 at the face center, the motivation being to enhance the club head performance and enable the face to elastically deform to a greater extent to enable a struck golf ball to be driven farther upon impact.  
As to claims 39 and 40, it is noted at the outset that the claimed “the channel”, while lacking antecedent basis in these claims, is being treated as if the claims require the elements of claim 21 along with the claimed “the channel”.  Here, Beach (‘632) lacks the required channel and the corresponding non-metallic CT-reducing insert, wherein the non-metallic CT-reducing insert has a modulus of elasticity of no more than 2.3 Gpa.  Shear shows it to be old in the art to provide a channel or slot (40) on the sole portion and adjacent the striking face in order to increase the coefficient of restitution and the amount of flexure in the striking face (i.e., col. 6, lines 5-28).  Shear further notes that the slot may remain empty, which provides the striking face with enhanced resilience over a club head without a slot and thus provides added ball speed (i.e., col. 8, lines 59-66).  On the other hand, the slot (40) in Shear may be filled with an KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  The particular, claimed “modulus of elasticity of no more than 2.3 GPa” is not considered critical, as such would have depended upon the selection of a suitable material having specific properties (i.e., a material that is more or less elastic) to control the amount of striking face deflection and the skilled artisan would have found it obvious to select a known elastomeric material based upon the mechanical properties of the known material and the amount of deflection recorded.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
/
/
/
/
Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach (US PUBS 2009/0170632) in view of Beach (US PUBS 2009/0286611), Shear (USPN 7,582,024) and Rice (US PUBS 2007/0054750).  
As to claim 37, Beach (‘632), as modified by Beach (611) and Shear (‘024), lacks the feature wherein an average characteristic time of the golf club head is no less than 241 microseconds. Rice teaches that the “characteristic time” (i.e., the duration of the contact time between the golf ball and the striking face) is limited to less than 257, per the Rules of Golf under the USGA (i.e., see paragraph [0010]).  Note that the claimed CT of “no less than 241 microseconds” still falls within regulations of the Rules of Golf.  Thus, the skilled artisan, at the time of the invention, would have found it obvious to modify the device in the Beach (‘632) club head to include a CT time no less than 241 microseconds, the motivation being to provide enough resiliency to the striking face in order to launch the golf ball with an adequate speed and achieve a satisfactory travel distance while at the same time maintaining the resilient characteristics of the striking face within the limits defined by the USGA (i.e., maintain a conforming striking face flexure).  
As to claim 38, Beach (‘632) already discloses a club head body formed from a combination of titanium alloy and a graphitic composite (i.e., paragraph [0017]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711